(Page 12 of 28)

Case 1:19-cv-02040-CCB Document 1-4 Filed 07/11/19 Page 1 of 4

:
, .
, |

i
. |
JUSTIN G. GROVE i IN THE |

attorneys, snes Defendant, AXA Advisors, LLC, and says:

6555 Guitner Road
Greencastle, PA 17225 * CIRCUIT COURT
|
Plaintiff OF MARYLAND
j
¥e * FOR |
to,
* FREDERICK COUNTY
AXA ADVISORS, LLC |
1209 Orange Street *
Wilmington, DE 19801 I
Serve On Resident Agent: * |
CSC Lawyers Incorporating Service Co. !
7 St. Paul Street, Ste. 820 * Case No.:
Baltimore, MD 24202
‘ *
Defendant .
* * ® * * a * * * * % # *
COMPLAINT |
Plaintiff, Justin Grove, by David B. Jackson and Ingerman ‘ Horwitz, LLP, his
|
t

COUNT I
(Negligence — Respondant Superior)

1, On or about September 13, 2016, at approximately 9146 am, Plaintiff
Justin Grove was operating a motor vehicle in a safe and careful manner, traveling eastbound on

Baltimore National Pike (Route 40) at or near Harmony Road, both public streets and/or
highways, in Frederick County, Maryland.
[

2. At the time and place aforesaid, William A, Toland, hn agent, servant
and/or employee of Defendant AXA Advisors, LLC, was operating a motor vehicle traveling
northbound on Harmony Road in Frederick County, Maryland. |

3, Without warning, and in a careless and reckless manner, William, A. .

|
Toland, the agent, servant and/or employee of Defendant AXA Advisors, LLC, negligently

 
{Page 12 of

Case 1:19-cv-02040-CCB Document 1-4 Filed 07/11/19 Page 2 of 4

entered (he intersection of Baltimore National Pike and Harmony Road and struck Plaintiff's
vebicle, Said impact caused Plaintiffs vehicle to strike a guardrail and go down an embankment.

4, William A. Toland, the agent, servant and/or employee of Defendant AXA
Advisors, LLC, owed a duty to Plaintiff Justin Grove to operate his vehicle in a lawful, safe,
careful and prudent manner, and with that degree of care and skill which a reasonable and
prudent driver, operating under similar circumstances, would exercise.

5. William A. Toland, the agent, servant and/or employee of Defendant AXA
Advisors, LLC, breached his duty to Plaintiff Justin Grove by: (a) failing to keep his motor
vehicle under proper and sufficient control; (6) negligently traveling at a high and excessive rate
of speed given the existing circumstances; (c) failure to keep a safe and proper distance between
his vehicle and other vehicles on the roadway; (d) failing to apply the brakes of his vehicle in
time so as to avoid said collision; (e) failing to yield the right of way; ({) causing an impact
between his vehicle and Plaintiff's vehicle when in the exercise of due care he would not have
and could not have done so; and (g) was in other respects negligent, careless and reckless,

6, As a result of William A, Toland, the agent, servant and/or employce of
Defendant AXA-Advisors, LLC, negligence, as aforesaid, Plaintiff Justin Grove was thrown
about with great force inside his vehicle and was caused to suffer severe, painful and permanent
injuries to his head, neck, back, limbs and body and suffered pain, agony arid mental anguish.
Plaintiff Justin Grove's injuries are serious and permanent in nature, having already required
substantial medical treatment since the time of the accident and vill require additional extensive
medical care in the future.

7. As a further result of William A. Toland’s the agent, servant and/or
employee of Defendant AXA Advisors, LLC, negligence, Plaintiff Justin Grove was caused to

incur substantial medical expenses and will incur additional medical expenses in the future,

 
(Page 13 of 78}

Case 1:19-cv-02040-CCB Document 1-4 Filed 07/11/19 Page 3 of 4

Plaintiff also was forced to miss time from work with the resultant loss of income.

8, All of Plaintiff Justin Grove's injuries, damages and losses are the direct
and proximate result of the negligence of Willaim A. Toland’s agent, servarit and/or employee of
Defendant AXA Advisors, LLC, with no lack of due care or negligence on. the part of the
Plaintiff contributing thereto, either directly or indirectly.

9, At all times relevant hereto, Plaintiff Justin Grove was exercising due care
for his own safety.

10. Atall times relevant hereto, William A. Toland was operating a motor vehicle
in furtherance of the employer’s business and was acting within the scope of his authority as an
apent, servant and/or employee of Defendant AXA Advisors, LLC. This suit is brought against
Defendant AXA Advisors, LLC as being vicariously liable for ali damages caused by its agent,
servant, and/or employee, William A. Toland, in furtherance of AXA Advisors, LLC business,

WHEREFORE, Plaintiff, Justin A. Grove, claims damages against Defendant

AXA Advisors, LLC, in the amount in excess of seventy-five thousand dollars ($75,000).

Respectfully submitted,

~ NA

DAVID B, JACKSON
CPF No.: 9912150061
Ingerman & Horwitz, LLP
20 Park Avenue
Baltimore, MD 21201
(410) 539-1200

(410) 539-0149 (fax)
djackson@ihlaw.com
Attorneys for Plaintiff

 
{Page 14 of 28)

Case 1:19-cv-02040-CCB Document 1-4 Filed 07/11/19 Page 4 of 4

CERTIFICATE OF NO RESTRICTED INFORMATION

IDEREBY CERTIFY, pursuant to Md, Rule 20-201(D that the foregoing Complaint

Ne Zo

David B. Jackson
CPF No.: 9912150061

contains no restricted information.

 

 
